:row, J.
Epitomized Opinion
Copeland was convicted of violating an erdinance f the City of Marion, which ordinance made it un-iwful for a person having- control of any land within he City to suffer the same or any part thereof to rcomc overgiown with noxious weeds, grass, or ther vegetation. The plaintiff prosecuted error, ¡aiming the ordinance was unconstitutional in that ; was violation of fundamental rights of an owner f real estate. In sustaining the conviction, the iourt of Appeals held:
1. That the ordinance did not violate any provisions of the state or federal constitution, but was a valid exercise of the police power.
2. The fact that the vegetation was growing prior to the passage of the statu’ e did not render the ordinance retroactive, as the ordinance did not intend to punish any past act, but to punish individuals who violated the ordinance by permitting previous vegetation to remain.